     Case 3:16-cv-02161-LAB-AHG Document 138 Filed 11/02/20 PageID.1048 Page 1 of 1



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11      JAMES ADAMS III                           Case No.: 16cv2161-LAB (AHG)
12                                 Plaintiff,
                                                  ORDER OF DISMISSAL
13      v.
14      COUNTY OF SAN DIEGO, et al.
15                             Defendants.
16
17           The joint motion to dismiss (Docket no. 137) is GRANTED. This action is
18    DISMISSED WITH PREJUDICE. The parties shall each bear their own costs and
19    attorney’s fees. All pending dates are VACATED and all pending requests are
20    DENIED AS MOOT.
21
22           IT IS SO ORDERED.
23    Dated: November 2, 2020
24
25                                              Honorable Larry Alan Burns
                                                Chief United States District Judge
26
27
28

                                                 1
                                                                                     16cv2161
